Lewis, J.
The petition was good, as against a general demurrer; there was no error in the admission of evidence, of which complaint was made; the requests to charge, so far as legal and pertinent, were covered by the general charge, which was a fair presentation of the iaw governing the case ; and the evidence was sufficient -to sustain the verdict.

Judgment affirmed.


All the Justices concurring.

Action for damages. Before Judge Clark. City court of Forsyth. May 16, 1901.
Dessau, Harris & Harris, for plaintiff in error.
Persons & Persons, contra.